458 F.2d 506
72-1 USTC  P 9402
ADIRONDACK LEAGUE CLUB, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 353, Docket 71-1599.
United States Court of Appeals,Second Circuit.
Argued May 4, 1972.Decided May 5, 1972.

Hugh R. Jones, Utica, N. Y.  (Evans, Burdick, Severn & Jones, Utica, N. Y., of counsel), for petitioner-appellant.
Michael L. Paup, Atty., Tax Division, Dept. of Justice (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Thomas L. Stapleton, Attys., Tax Division, Dept. of Justice, of counsel), for appellee.
Before KAUFMAN, ANDERSON, and MANSFIELD, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the opinion of Judge Withey for a majority of the Tax Court. 55 T.C. 796.  The decision of this Court is not to be construed as necessarily rejecting the rationale advanced by the concurring opinions in the Tax Court.